UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22448 American Funds Tax-Exempt Fund of New York (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: January 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Tax-Exempt Fund of New YorkSM First report to shareholders, for the period ended January 31, 2011 American Funds Tax-Exempt Fund of New York seeks to provide a high level of current income exempt from regular federal, New York state and New York City income taxes. Its secondary objective is preservation of capital. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here is the cumulative total return on a $1,000 investment with all distributions reinvested for the period ended December 31, 2010 (the most recent calendar quarter-end): Since fund’s inception Class A shares (November 1, 2010) Reflecting 3.75% maximum sales charge –7.02% The fund’s estimated gross and net expense ratios for Class A shares are 0.98% and 0.79%, respectively, for the current fiscal year. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser is reimbursing certain expenses. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. The gross expense ratio does not reflect the expense reimbursements currently in effect. Fund results and the net expense ratio reflect the reimbursements, without which the results would have been lower and the net expense ratio would have been higher. See the fund’s prospectus or the Financial Highlights table on pages 20 and 21 for details. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. The fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: We are pleased to present you with our first shareholder report for American Funds Tax-Exempt Fund of New York. This report covers a period of three months, from the commencement of fund operations on November 1, 2010, through January 31, 2011, the midpoint of the fund’s fiscal year. This report also gives us the opportunity to welcome shareholders to the newest tax-exempt bond fund to be added to the American Funds family. American Funds Tax-Exempt Fund of New York was created to provide investors with a high level of current income exempt from regular federal, New York state and New York City income taxes by investing primarily in municipal securities issued by the state of New York and its agencies and municipalities. Under normal conditions, the fund will invest at least 90% of its assets in investment-grade securities — bonds rated BBB/Baa or better — or unrated securities determined to be of equivalent quality by the fund’s investment adviser. For its inaugural period, the fund’s monthly dividends totaled about 4 cents a share, representing an income return of 0.41%. For shareholders in the 43.2% combined effective federal, New York state and New York City tax bracket,* this is equivalent to a taxable return of 0.72%. The fund’s total return for the period, which includes a decline in share price, was –4.20%. That result outpaced the Lipper New York Municipal Debt Funds Average, a peer group measure, which lost 5.93%. The fund’s return was in line with the 4.22% loss recorded by the unmanaged Barclays Capital New York Municipal Index, which measures the investment-grade market. The index return does not reflect expenses. *The combined federal, New York state and New York City tax rate noted above is an “effective” tax rate, reflecting the deductibility of state and local taxes on federal tax returns. The fund did not pay capital gains distributions. [Begin Sidebar] The fund’s 30-day yield for Class A shares as of February 28, 2011, reflecting the 3.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 3.15%, which reflects an expense reimbursement (2.77% without the expense reimbursement). (For investors in the 43.2% tax bracket, this is equivalent to a taxable yield of 5.55%, which reflects the expense reimbursement — 4.88% without the expense reimbursement.) [End Sidebar] The municipal bond market The fund began operations in a period of heightened volatility across the broader municipal bond market. In part, this was due to sales of bonds by investors seeking to reallocate a portion of their assets to equities as the U.S. economy continued to show signs of improvement. Unfavorable news headlines focusing on state and local budget difficulties placed further pressure on municipal bond prices. In addition, the municipal market continued to feel the lingering effects of the loss of bond insurers and the AAA ratings they conferred on insured bonds. More than two years since the role of insurers was greatly diminished, some investors are still adjusting to a market comprising a vast number of issuers, most of which are not insured. Like many states, New York is facing a substantial budget shortfall for the upcoming fiscal year. At the end of the fund’s fiscal period, Gov. Andrew Cuomo proposed a fiscal 2012 budget that includes steep cuts to education and health care spending to help close an estimated $10 billion deficit. The budget proposal does not recommend any tax increases. The state’s seasonally adjusted unemployment rate was 8.2% in December, below the national rate of 9.4% and New York’s 2009 peak of 8.9%. Your fund’s approach While American Funds Tax-Exempt Fund of New York is in the early months of its life, the financial professionals who manage the fund have deep experience investing in the New York municipal bond market. Our portfolio counselors and analysts rely on in-depth, extensive research to gauge the relative health of issuers and evaluate the credit features of securities. We are pleased with the fund’s initial progress in the three months since it was launched. The broad market decline has presented us with opportunities to invest in a wide diversity of bonds at what we believe are attractive valuations. This includes securities from across the credit-quality spectrum, representing a variety of sectors. (Turn to page 4 for a breakdown of the portfolio.) In the foreseeable future, we expect continued volatility. While the state and national economies have been improving, a number of uncertainties remain. These include continued state and local budgetary constraints, high unemployment and the possibility of inflation and rising interest rates. The portfolio counselors of American Funds Tax-Exempt Fund of New York will remain focused on identifying investment opportunities that offer attractive yields while paying careful attention to risk. We take a long-term approach to investing and encourage you to do the same. We are grateful to have this opportunity to discuss the initial progress of the fund and look forward to reporting to you again at the close of this fiscal year. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Karl J. Zeile Karl J. Zeile President March 17, 2011 For current information about the fund, visit americanfunds.com. Investment portfolio, January 31, 2011 unaudited [begin pie chart] Quality ratings* Aaa/AAA 13.4 % Aa/AA A/A Baa/BBB B/B Unrated Short-term securities & other assets less liabilities *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, securities are put in the highest category consistent with fund investment policies.Securities in the "unrated" category (at left) have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with fund investment policies. [end pie chart] Bonds & notes- 83.63% Principal amount Value Percent of net assets New York-81.93% State issuers-46.75% Dormitory Auth., Court Facs. Lease Rev. Bonds (City of New York Issue), Series 2005-A, AMBAC insured, 5.50% 2029 $ % Dormitory Auth., Lease Rev. Bonds (State University Dormitory Facs. Issue), Series 2010-A, 5.00% 2035 Dormitory Auth., Mount Sinai School of Medicine of New York University, Rev. Bonds, Series 2010-A, 5.00% 2021 Dormitory Auth., New School Rev. Bonds, Series 2010, 5.25% 2021 Dormitory Auth., New School Rev. Bonds, Series 2010, 5.50% 2040 Dormitory Auth., NYU Hospitals Center Rev. Bonds, Series 2011-A, 6.00% 2040 Dormitory Auth., Rochester General Hospital Insured Rev. Bonds, Series 2005, RADIAN insured, 5.00% 2015 Dormitory Auth., St. John's University Insured Rev. Bonds, Series 2007-C, National insured, 5.25% 2030 Dormitory Auth., State of New York Consolidated Service Contract, Rev. Ref. Bonds, Series 2010, 5.00% 2020 Dormitory Auth., State Personal Income Tax Rev. Bonds (Education), Series 2009-A, 5.00% 2038 Dormitory Auth., State Personal Income Tax Rev. Bonds (General Purpose), Series 2010-F, 5.00% 2024 Energy Research and Dev. Auth., Facs. Rev. Bonds (Consolidated Edison Co. of New York, Inc. Project), Series 2010-A, AMT, 1.45% 2036 (put 2012) Liberty Dev. Corp., Liberty Rev. Ref. Bonds (Bank of America Tower at One Bryant Park Project), Series 2010, 6.375% 2049 Liberty Dev. Corp., Rev. Bonds (Goldman Sachs Headquarters Issue), Series 2005, 5.25% 2035 Local Government Assistance Corp., Ref. Bonds (Public Benefit Corp. of the State of New York), Series 2008-A, 5.00% 2020 Metropolitan Transportation Auth., Dedicated Tax Fund Bonds, Series 2004-C, AMBAC insured, 5.50% 2017 Metropolitan Transportation Auth., Transportation Rev. Bonds, Series 2010-D, 5.00% 2017 Mortgage Agcy., Mortgage Rev. Bonds, Series 45, 4.50% 2029 Port Auth. of New York and New Jersey, Consolidated Bonds, Series 166, 5.00% 2031 Port Auth. of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project), Series 8, 5.00% 2020 Thruway Auth., Local Highway and Bridge Service Contract Bonds, Series 2009, 5.00% 2020 Thruway Auth., Second General Highway and Bridge Trust Fund Bonds, Series 2010-A, 5.00% 2015 Triborough Bridge and Tunnel Auth. (MTA Bridges and Tunnels), General Rev. Bonds, Series 2008-A, 5.00% 2020 Triborough Bridge and Tunnel Auth. (MTA Bridges and Tunnels), General Rev. Bonds, Series 2010-A-1, 5.00% 2019 Urban Dev. Corp., Service Contract Rev. Ref. Bonds, Series 2010-A-2, 5.00% 2020 Urban Dev. Corp., State Personal Income Tax Rev. Bonds (General Purpose), Series 2010-A, 5.00% 2020 City & county issuers-35.18% City of Albany Capital Resource Corp., Rev. Bonds (St. Peter's Hospital of the City of Albany Project), Series 2011, 6.25% 2038 % Dutchess County Local Dev. Corp., Rev. Bonds (Health Quest Systems, Inc. Project), Series 2010, 5.75% 2030 Dutchess County Local Dev. Corp., Rev. Bonds (Health Quest Systems, Inc. Project), Series 2010, 5.75% 2040 Essex County Industrial Dev. Agcy., Solid Waste Disposal, Rev. Ref. Bonds, Series 2005-A, AMT, 5.20% 2023 Long Island Power Auth., Electric System General Rev. Bonds, Series 2003-B, 5.25% 2014 Long Island Power Auth., Electric System General Rev. Bonds, Series 2009-A, 5.50% 2024 City of New York, G.O. Bonds, Fiscal 2008 Series L, Subseries L-1, 5.00% 2023 City of New York, G.O. Bonds, Fiscal 2010 Series E, 5.00% 2025 New York City Industrial Dev. Agcy., Civic Fac. Rev. Bonds (Staten Island University Hospital Project), Series 2001-A, 6.375% 2031 New York City Industrial Dev. Agcy., Liberty Rev. Bonds (7 World Trade Center, LLC Project), Series A, 6.25% 2015 New York City Industrial Dev. Agcy., Liberty Rev. Bonds (7 World Trade Center, LLC Project), Series A, 6.50% 2035 New York City Industrial Dev. Agcy., Special Fac. Rev. Bonds (American Airlines, Inc. John F. Kennedy International Airport Project), Series 2005, AMT, 7.625% 2025 New York City Municipal Water Fin. Auth., Water and Sewer System Second General Resolution Rev. Bonds, Fiscal 2009 Series EE, 5.25% 2040 New York City Transitional Fin. Auth., Future Tax Secured Bonds, Fiscal 2010 Series D, 5.00% 2023 New York City Transitional Fin. Auth., Future Tax Secured Bonds, Fiscal 2011 Series C, 5.25% 2025 New York City, Health and Hospitals Corp., Health System Bonds, Series 2010-A, 5.00% 2019 New York City, Health and Hospitals Corp., Health System Bonds, Series 2010-A, 5.00% 2021 New York City, Health and Hospitals Corp., Health System Bonds, Series 2010-A, 5.00% 2025 Niagara County Industrial Dev. Agcy., Solid Waste Disposal Fac. Rev. Ref. Bonds (American Ref-Fuel Co. of Niagara, L.P. Fac.), Series 2001-D, 5.55% 2024 (put 2015) Suffolk County Econ. Dev. Corp., Rev. Ref. Bonds (Peconic Landing at Southold, Inc. Project), Series 2010, 5.875% 2030 Suffolk County Industrial Dev. Agcy., Industrial Dev. Rev. Bonds (KeySpan-Port Jefferson Energy Center, LLC Project), Series 2003-A, AMT, 5.25% 2027 Westchester County Health Care Corp., Rev. Bonds, Series 2010-B, 6.00% 2030 Puerto Rico-0.86% Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2007-A, National insured, 0% 2043 Virgin Islands-0.84% Public Fin. Auth., Rev. and Ref. Bonds (Matching Fund Loan Notes), Series 2009-A-1, 5.00% 2029 Total bonds & notes (cost: $45,754,000) Short-term securities- 10.81% City of New York, G.O. Bonds, Fiscal 1994 Series A-7, 0.24% 2020 (1) City of New York, G.O. Bonds, Fiscal 2004 Series H, Subseries H-4, 0.23% 2034 (1) City of Syracuse, Industrial Dev. Agcy., Civic Fac. Rev. Bonds (Syracuse University Project), Series 2008-A-2, 0.25% 2037 (1) City of Syracuse, Industrial Dev. Agcy., Civic Fac. Rev. Bonds (Syracuse University Project), Series 2008-A-1, 0.25% 2037 (1) New York City, Industrial Dev. Agcy., Demand Civic Fac. Ref. and Improvement Rev. Bonds (2005 American Civil Liberties Union Foundation, Inc. Project), 0.24% 2035 (1) Trust for Cultural Resources of the City of New York, Rev. Ref. Bonds (Lincoln Center for the Performing Arts, Inc.), Series 2008-A-2, 0.26% 2035 (1) Trust for Cultural Resources of the City of New York, Rev. Ref. Bonds (Lincoln Center for the Performing Arts, Inc.), Series 2008-A-1, 0.28% 2035 (1) Total short-term securities (cost: $5,680,000) Total investment securities (cost: $51,434,000) Other assets less liabilities Net assets $ % (1) Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AMT Alternative Minimum Tax Auth. Authority Certs. of Part. Certificates of Participation Dept. Department Dev. Development Dist. District Econ. Economic Fac. Facility Facs. Facilities Fin. Finance Fncg. Financing G.O. General Obligation Preref. Prerefunded Redev. Redevelopment Ref. Refunding Rev. Revenue TECP Tax-Exempt Commercial Paper See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at January 31, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $51,434) $ Cash Receivables for: Sales of fund's shares $ Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares 1 Dividends on fund's shares Investment advisory services 17 Services provided by related parties 28 Other - * Net assets at January 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income (1
